Case 9:21-mj-08026-BER Document 5 Entered on FLSD Docket 01/28/2021 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                        CASE NO.      21-08026-REINHART

 UNITED STATES OF AMERICA,
          Plaintiff,

 vs.

 DOUGLASS MACKEY,
             Defendant.
 ______________________________:

                            NOTICE OF ASSIGNMENT

       The above captioned case has been assigned to the Assistant Federal Public

 Defender specified below. Please send all notices and inquiries to this attorney at

 the address listed.


                                       Respectfully submitted,

                                       MICHAEL CARUSO
                                       Federal Public Defender

                                       s/ Kristy Militello
                                       Kristy Militello
                                       Assistant Federal Public Defender
                                       Attorney for the Defendant
                                       Florida Bar No. 0056366
                                       450 South Australian Avenue, Suite 500
                                       West Palm Beach, Florida 33401
                                       (561) 833-6288 - Telephone
                                       Kristy_Militello@fd.org




                                         1
Case 9:21-mj-08026-BER Document 5 Entered on FLSD Docket 01/28/2021 Page 2 of 2




                            CERTIFICATE OF SERVICE

       I hereby certify that on January 28, 2021, I electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

 document is being served this day on all counsel of record via transmission of Notices

 of Electronic Filing generated by CM/ECF or in some other authorized manner for

 those counsel or parties who are not authorized to receive electronically Notices of

 Electronic Filing.

                                        s/ Kristy Militello
                                        Kristy Militello




                                           2
